Citation Nr: 0001630	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  98-07 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

What evaluation is warranted for a right knee disability from 
January 1997.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to July 
1985.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  

In November 1998, the veteran appeared at a hearing.  This 
hearing was held before the undersigned member of the Board 
who received the veteran's testimony in support of this 
claim.  

In March 1999, the case was remanded to the RO for additional 
development.  At that time, the Board noted that in the 
veteran's May 1998 substantive appeal, she reported that she 
was losing the joint in her left knee due to her service-
connected right knee.  It was also noted that she testified 
at her November 1998 hearing that she had fallen due to her 
service-connected right knee and injured her elbow and 
shoulder in 1994.  The Board stated that it construed this as 
informal claims of entitlement to secondary service 
connection for a left knee disability and for an elbow and 
shoulder injury, and the matters were referred to the RO for 
additional development.  It does not appear that the matters 
were addressed while the case was in remand status, and they 
are again brought to the RO's attention.  Initially the issue 
in this case was entitlement to an increased evaluation for a 
right knee disability, beyond 10 percent.  While the case was 
in remand status, the RO increased the veteran's evaluation 
to 20 percent and granted a separate 10 percent evaluation 
for a tender surgical scar of the right knee.   The case has 
been returned to the Board and is ready for further review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.  

2.  The veteran's right knee disability is manifested by 
complaints of pain, swelling, locking and giving way.  There 
is full range of motion and no objective evidence of 
instability.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
right knee disability from January 1997 have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.7, 
4.10, 4.20, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5010, 
5256, 5257, 5258, 5260, 5261 and 5262 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increase in a 20 percent rating 
for her service-connected right knee disability is well 
grounded, meaning plausible.  The RO has properly developed 
the evidence, and there is no further VA duty to assist the 
veteran with her claim. 38 U.S.C.A. § 5107(a).

In regard to the appellant's contention that she is entitled 
to a higher disability rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994) (where an increase in a 
disability rating is at issue, the current level of 
disability is of primary concern"), is not applicable to the 
assignment of an initial rating for disability following an 
initial award of service connection for that disability.  
Rather, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on the 
facts found-a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board will 
review the medical evidence of record as it pertains to the 
disability at issue from the date of the initial rating 
evaluation.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A § 1155; 38 C.F.R. Part 4.

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved. When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).

The veteran has been evaluated under 38 C.F.R. § 4.71a, 
Diagnostic Code 5258.  Pursuant to Code 5258, a 20 percent 
evaluation is warranted when there is semilunar dislocated 
cartilage with frequent episodes of "locking," pain, and 
effusion into the joint. This is the highest evaluation under 
this Code.  

Pursuant to Code 5259, a 10 percent evaluation is warranted 
where there is symptomatic removal of semilunar cartilage. 
This is the highest evaluation under that Code.  Diagnostic 
Code 5260 provides for an evaluation in cases where there is 
limitation of flexion of the leg.  When flexion is limited to 
30 degrees, a rating of 20 percent is provided.  When flexion 
is limited to 15 degrees, a rating of 30 percent is 
assignable.  Diagnostic Code 5261 provides for an evaluation 
based on limitation of extension of the leg.  When extension 
is limited to 15 degrees, a rating of 20 percent is provided.  
When extension is limited to 20 degrees, a 30 percent 
evaluation is warranted.

Diagnostic Code 5257 provides for the evaluation of other 
impairment of the knee, to include recurrent subluxation and 
bilateral instability.  When moderate, a rating of 20 is 
provided. When severe a rating of 30 percent is provided.

The veteran was granted service connection for a right knee 
disability in November 1997, and a 10 percent evaluation was 
assigned, under Diagnostic Code 5257, effective from January 
14, 1997.  This was based on service medical records which 
showed that the veteran injured her right knee in September 
1982 when she ran into a table.  She subsequently underwent 
two surgeries to correct ligament and cartilage damage in 
service and also underwent right knee surgery in 1993 at a 
private facility.  On VA examination in September 1997, she 
complained of pain, swelling and locking of the knee.  On 
examination it was noted that she walked favoring her right 
leg and had pain on motion.  The knee was reported to be 
minimally swollen.  There was crepitation and some loss of 
stability in the AP direction.  X-rays showed minimal right 
degenerative joint disease of the right knee.  The examiner 
found an abnormal examination of the right knee suggesting 
both meniscus and ligament problems.  

In November 1998, the veteran testified before the 
undersigned Member of the Board.  She gave a history of her 
right knee disability, and discussed her current complaints.  
She reported that she wore a brace on occasion, that she was 
employed as a correctional officer, and that her knee 
interfered with walking at work.  She stated that she had 
locking, swelling, weakness, calf atrophy, popping, and 
grinding.  A complete transcript is of record.  

In a May 1999 letter, Timothy J. Bright, D. O. stated that he 
had treated the veteran for various complaints since 1989.  
It was reported that in April 1999 the veteran had decreased 
range of motion with flexion decreased by 20 degrees.  
Crepitance was noted, as was pain with motion.  It was opined 
that the veteran had 20 percent disability.  

The veteran underwent a VA evaluation in July 1999.  The 
claims file was available to the examiner for review.  The 
veteran's history was noted.  It was reported that she 
ambulated freely without assistance of a cane or a knee 
brace.  It was reported that the veteran did not have a limp. 
The veteran complained of the knee giving out, locking and 
grinding as well as knee pain.  Flexion was to 150 degrees 
and extension was to 0 degrees.  Pain was noted at 
approximately 125 degrees.  The anterior and posterior 
cruciates were intact, as were the lateral and medial 
collateral ligaments.  It was noted that the veteran was able 
to work.  The veteran reported that she had to stand during 
the day at work and this caused pain and swelling in the 
evening.   An MRI showed absence of the medial meniscus; a 
small density fragment anterior to the posterior cruciate 
ligament that could represent a loose body; and a few strands 
of anterior cruciate ligament were present.  The examiner's 
initial impression was suspect degenerative joint disease of 
the right knee, probably mild to moderate.  The examiner 
noted that there was no history of subluxation and no lateral 
instability.  In an addendum, the examiner noted after 
reviewing the MRI that there was anterior cruciate ligament 
tear of the right knee; status post medial meniscectomy of 
the right knee; suspect free foreign body of the right knee; 
and right knee effusion.  

In August 1999, the RO increased the veteran's evaluation to 
20 percent under Diagnostic Code 5258, effective from January 
14. 1997.  

The veteran is receiving the maximum rating evaluation 
permitted under Diagnostic Code 5258.  In order to be 
entitled to a higher rating, the evidence must show 
symptomatology under the criteria of a different Diagnostic 
Code provision or that an extra schedular evaluation is 
warranted.

The recent VA examination does not show the presence of 
severe instability or subluxation which is required for a 
higher rating under Diagnostic Code 5257.   There is no 
showing of ankylosis (Code 5256); flexion is not limited to 
15 degrees (Code 5260); extension is not limited to 20 
degrees or greater (Code 5261); and there is no showing of 
nonunion or malunion of the tibia and fibula (Code 5262).  

Arthritis established by X-ray findings is rated on the basis 
of limitation of motion of the joint involved.  When there is 
some limitation of motion, but which would be rated 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned for each major joint affected 
by arthritis. Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. 38 C.F.R. § 4.71a, 
Codes 5003 (degenerative arthritis), 5010 (traumatic 
arthritis).  Here the veteran's motion has been noted to be 
full--0 to 150 degrees.  (The normal range of motion of the 
knee is from 0 to 140 degrees. 38 C.F.R. Part 4, Plate II.)  

Recent precedent opinions by the VA General Counsel provide 
that separate ratings may be assigned for knee instability 
(Code 5257) and arthritis with limitation of motion (Codes 
5003, 5010). VAOPGCPREC 9-98 and 23-97. As noted, the veteran 
is already assigned a 20 percent rating.  There is no showing 
of instability and with regard to arthritis, there is no 
current showing of limitation of motion.  

Additionally, the Board points out that any functional 
impairment is contemplated in the rating evaluation currently 
in effect.  The veteran has full motion and no instability.  
Pain on flexion at 125 degrees was noted; however there is no 
showing of atrophy, limping or other symptoms which would 
show functional impairment to the degree that a rating beyond 
20 percent is warranted.  Accordingly, it is the Board's 
judgment that a rating in excess of 20 percent is not 
warranted.  

The evidence of record does not present such an exceptional 
or unusual disability picture as to render impractical the 
application of the regular scheduler standards and thus 
warrant assignment of an extraschedular evaluation under 38 
C.F.R. § 3.321(b)(1)(1999).  Although the veteran testified 
that she had knee pain after standing at work, the veteran 
has not asserted or offered any objective evidence that the 
disability has interfered with her employment status to a 
degree greater than that contemplated by the regular 
schedular standards, which are based on the average 
impairment of employment.  Nor does the record reflect 
frequent periods of hospitalization for the disability.  
Hence, the record does not present an exceptional case where 
her currently assigned 20 percent evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, in the absence of such factors, the Board 
determines that the criteria for submission for assignment of 
an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met, and; therefore, affirms the RO's conclusion that 
a higher evaluation on an extraschedular basis is not 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).



ORDER


An increased evaluation for a right knee disability is 
denied.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals



 

